Citation Nr: 1222061	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-48 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for a cardiac disability, to include as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 1968.  He served in the Republic of Vietnam from October 1967 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hypertension and atrial fibrillation/flutter, status post radio-frequency ablation.  In December 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in December 2009.

In March 2012, the Veteran presented sworn testimony during a video conference hearing in St. Petersburg, Florida, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

At his March 2012 Board hearing, the Veteran indicated that he is unable to work due to complications of his service-connected diabetes mellitus (DM).  Therefore, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of the Veteran's claims of entitlement to service connection for hypertension and a cardiac disability, both to include as secondary to service-connected DM.

The Veteran was afforded a VA examination to determine the etiology of his hypertension and cardiac disability in November 2008.  The examiner concluded that the Veteran's hypertension and atrial fibrillation/flutter status post radiofrequency ablation were not caused by his DM because his cardiac diagnoses predated his DM diagnosis by several years.  However, the examiner did not provide an opinion on whether the Veteran's hypertension or atrial fibrillation was aggravated by his service-connected DM.  Additionally, the Veteran's service treatment records show multiple complaints of chest pain in service.  However, the examiner did not provide an opinion on whether the Veteran's current hypertension or atrial fibrillation may be related to these in-service complaints.  In light of these deficiencies, the November 2008 VA examiner's opinion is not sufficient to render a decision on the issues of service connection for hypertension and a cardiac disability, to include as secondary to service-connected DM.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for hypertension and a cardiac disability, both to include as secondary to service-connected DM, must be remanded for an addendum opinion.  

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Gainesville VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  Following completion of the above, the Veteran's claims file should be returned to the original November 2008 VA examiner, if possible, for an addendum opinion.  Specifically, the examiner should provide an opinion on whether the Veteran's hypertension and/or atrial fibrillation was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service, including his in-service complaints of chest pain.  The examiner should also provide an opinion on whether the Veteran's hypertension or atrial fibrillation was aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected diabetes mellitus, type II.  The examiner must also indicate whether the Veteran's atrial fibrillation, or any other identified cardiac disability, is a form of ischemic heart disease.  The Veteran may be recalled for examination, if deemed necessary.

If the November 2008 VA examiner is unavailable, the Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his hypertension and any cardiac disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.

The examiner must state whether the Veteran's hypertension or any identified cardiac disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service, including his in-service complaints of chest pain, or by his service-connected diabetes mellitus, type II.  The examiner should also indicate whether of the Veteran's diagnosed cardiac disabilities are a form of ischemic heart disease.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

The Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

3.  After completing the above action and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for hypertension and a cardiac disability, both to include as secondary to service-connected diabetes mellitus, type II, should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until further notice.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



